Servers^ On. J.
To the report of the referee the following objections were filed: 1. The referee erred in holding that “as a matter of law the marshal was elected in March, 1876, for two 'years, with a stated salary, fixed by ordinance, exclusive of the service rendered at the police court at one dollar per day.” 2. The referee erred in his conclusion of law upon “the agreement of facts,” and facts found that the plaintiff was entitled to recover. 3. The referee erred in disallowing the defendant’s counter-claim. The only error assigned is in these words: “The court erred in overruling the. defendant’s exceptions to the report of the referee and entering judgment against defendant.” It .is objected by counsel for the appellee that this assignment of error is not suff ficiently specific under Code, § 3207. We feel constrained to say this objection is well taken. In Oschner v. Schunk et al, 46 Iowa, 293, the assignment of error was as follows: “The court erred in overruling the motion for a new trial.” This, it was held, was not sufficiently specific. The case at bar clearly, we think, falls within the rule enunciated in the cited case. See, also, Reilly v. Ringland, 44 Iowa, 422; Morris v. C., B. & Q. R. R. Co., 45 Id., 29; Tomblin v. Ball, 46 Id., 190; Benton v. Nichols, 47 Id., 698.
Affirmed.